DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/16/2022 has been entered.
Claims 1, 3, 5-12, and 20-22 are pending in the application.
 
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but are not persuasive.  The features provided in the amendments were previously substantially addressed through citation of Li and Fanselow; Li, teaching that the housing may have a recess suitable for accommodating the thickness of the membrane, and Fanselow teaching that such an embodiment could employ two (substantially) identical halves that accommodate e.g. half the membrane thickness instead of one half holding the entire membrane.
Applicant’s arguments regarding Li are not persuasive; applicant has cited a different embodiment of Li than that cited in the rejection.  Li teaches an embodiment of Figs. 4-5 has an “alternate embodiment” specifically providing a recess as previously discussed, to accommodate the membrane [0052] for the sake of ensuring a good seal.  Applicant’s arguments regarding Fig. 1a of Li are not commensurate in scope with the rejection of record and do not address the cited embodiment.
Arguments regarding Fanselow are similarly not persuasive; Fanselow employs two identical frames (310 and 311) within which membranes and spacers and the like are positioned, and features a lowered face relative to the edge frames, with channels set within the faces [0079].  Fanselow is not cited for explicit teaching of the details of the recess, as those features are suggested by Li; rather, Fanselow is cited for suggestion that a device may employ two identical housing halves e.g. with recessed features to accommodate intervening structures such as membranes, such that the claimed provision in which the recess matches half the membrane thickness would have been obvious.
Arguments regarding Jonsson, Parkinson, Barcedo, and Wu are similarly not persuasive as they were not cited for the features presented in the amendment or previously discussed regarding recesses.

Claim Interpretation
Claim 1 requires that the inlet and outlet port of a given housing half are arranged “co-planar with a plane in which” a respective housing’s channel lies.  As best understood, this term is supported by the original disclosure, at least with reference to figures e.g. Fig. 2, because the figures appear to depict at least some overlap in a vertical direction between the structure of the ports e.g. 18a and the depth of a respective channel e.g. 14a.  Because claim 1 refers to the ports, and given the depiction which appears to support this, this is interpreted as requiring at least some alignment between the physical structure and not necessarily the flow path itself; examiner notes that, as best understood, the depicted embodiments appear to suggest that the flow path itself is not fully co-planar and instead some requires vertical adjustment after entering the housing [Fig. 2].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 11, 12, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al (Membrane extraction in analytical chemistry) in view of Li et al (US PGPub 2016/0051935 A1) and Fanselow et al (US PGPub 2004/0181101 A1), in view of Parkinson (US PGPub 2014/0179021 A1) and/or Barcedo et al (US PGPub 2018/0272284 A1 – also available as WO 2017/069770 A1), in view of Wu (CN 206444459 U), optionally in view of Shaw et al (US 5,961,832), optionally in view of Jovanovic et al (US PGPub 2011/0253629 A1).
	The US publication of Barcedo is cited in this action.  A machine translation of Wu is provided with this action.
With respect to claim 1, Jonsson teaches various aspects of membrane extraction [Abs] including examples of various types of membrane modules [pg. 499, sec. 3] including flat membrane modules which, as best understood, anticipate the claimed invention [Fig. 2].  These include a housing comprising two mating halves made from blocks of inert material, and channels therein in the form of grooves in each block, with suitable liquid connections at both ends for input and output in the channels, and a membrane is provided between the channels to effect the desired form of extraction.

    PNG
    media_image1.png
    159
    359
    media_image1.png
    Greyscale

	Although the term “microfluidic” is not employed, the dimensions taught by Jonsson appear consistent with microfluidic devices (and, regardless, the instant claim language does not specifically require microfluidics).
	Regarding the requirement that the system includes first and second inlet and outlet ports, i.e. two ports on each half of the housing, Jonsson teaches or at least strongly suggests such an arrangement; see e.g. [Fig. 2b, sec 3.1] in which the system is designed with flow paths on both sides of the membrane, machined from suitable housing blocks, and each block has connections at both ends.  Additionally or alternatively, such a configuration would have been obvious for a flat membrane device, particularly one employed in extraction i.e. requiring two separate flows of fluid be provided to the device.  See e.g. Shaw [Abs, Fig. 1, Col. 4 line 60-Col. 5 line 15].
	Regarding the requirement that the housing halves have recessed portions sized and shaped to accommodate the membrane within, and which have a combined depth equal to or slightly smaller than the membrane thickness, Jonsson is silent to these specific requirements.  However, the provision of a recessed section in a microfluidic device would have been obvious to one of ordinary skill in the art.  Li teaches devices for microfluidic separations [Abs] and teaches that either layer of a housing (TFL – top and BFL – bottom) may include recesses to accommodate the thickness of a membrane layer, particularly for thicker membranes, to ensure that the device may form a proper seal (although this is not always required) [0052].  The configuration may be circular for both the recesses and the membrane layer.  See also Fanselow, which teaches extraction processes [Abs] with membranes between housing layers and teaches that both housing halves may include raised edge portions i.e. the central portions being recessed [Fig. 3, 0079} to accommodate intervening layers.  Fanselow at least suggests that this allows for the two housing halves to be identical.
	See MPEP 2144.04 IV.B; changes in shape are generally obvious to those of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to provide recesses of any appropriate shape e.g. circular or the like in Jonsson’s taught devices because, as in Li, such recesses may improve sealing behavior, and as in Fanselow such recesses may be useful in both housing halves to accommodate intervening layers (and may allow for production of e.g. two identical housing halves).
	In both the systems of Li and Fanselow, as best understood, the recesses are sized and shaped to accommodate the intervening features (e.g. membranes) only, and the active contact areas e.g. for liquid flow or the like are provided separately above/below the recess, as part of the housing (see e.g. Li [Fig. 4A] and Fanselow [Fig. 3]).  In view of the motivation taught by Li that the recess is intended to ensure a good seal, it would further have been obvious to ensure that the combined depth of the recesses is approximately equal to the membrane thickness (thereby keeping the membrane tightly secured, and preventing e.g. liquid flow outside of the desired channels which are separate from the recesses) and is shaped appropriately.
	Regarding the requirement that the first and second open faced channels have serpentine flow paths with a common (mirrored) shape which overlay one another, Jonsson teaches flow paths which overlay one another with mirrored shape (i.e. an overlaying linear channel) but is silent to a serpentine shape.
However, Parkinson teaches microfluidic devices for high throughput [Abs] which may be useful in extraction operations [0008, 0014] and teaches providing relevant channels in a serpentine path in at least some embodiments in order to maximize the path length of the channels [0041].  Barcedo similarly teaches a microporous structure [Abs] including embodiments of an extraction system [0041, Fig. 12] in which two open channels, each facing a membrane, are provided with a serpentine flow path to provide flow over a greater surface area of the membrane [0042, 0045].  The paths are depicted as mirror images, overlying one another [Fig. 12].
It would have been obvious to one of ordinary skill in the art to modify Jonsson’s taught device to feature a serpentine flow path because, as in Parkinson or Barcedo, serpentine paths allow for greater path length/greater exposure to the membrane surface in e.g. extraction operations.  It would have been obvious to maintain a mirrored, overlying configuration to ensure that the maximum portion of the flow path is useful for extraction at least when applying such configuration’s to Jonsson’s taught system (i.e. each channel has access, via the membrane, to the opposing channel to allow extraction of material from one to the other).
Regarding the requirement that the inlet and outlet of a given housing half are coplanar with a plane in which the respective open-faced channel resides, Jonsson and the rest are silent to this feature, or teach or suggest alternative e.g. orthogonal ports.
However, Wu teaches membrane modules including for extraction applications [0004] and teaches providing liquid inlet and liquid outlet holes on opposite sides of a respective upper or lower cover of the device [0012], diagonally arranged, and communicating with flow channels in a respective cover.  See e.g. outlet (6) [Fig. 6] as depicted on a particular cover [0037].  This positioning is employed to ensure even mixing and long contact time, thereby improving processing efficiency [0039].  See MPEP 2143 I.B; a simple substitution of one known port configuration for another, known to be useful in the field of e.g. membrane extraction devices, would have been obvious to one of ordinary skill in the art.  It would have been obvious to further modify the system of Jonsson to feature ports which are positioned in a plane parallel to or coplanar with the plane of the channels as a simple substitution of a known configuration such as that taught by Wu, or to facilitate benefits such as those taught by Wu regarding mixing and contact time.  See further Jovanovic which teaches microfluidic fluid systems [Abs] and teaches embodiments in which stacks are provided with common collection units at the ends [0069, 0075, Fig. 3]; as such, beyond the benefits taught by Wu, it further would have been obvious to include parallel-facing ports to facilitate formation of multilayer units as in Jovanovic, to allow for common headers and thereby allow for scaling-up of the design if desired.

    PNG
    media_image2.png
    341
    482
    media_image2.png
    Greyscale

Applicant amended to further define the nature of the recessed housing halves i.e. including recessed walls with planar surfaces and open faced channels, such that planar surfaces may contact each other when assembled around the frame, and accommodating half the thickness of the membrane, such features were previously addressed above with citation to Li and Fanselow.  Li teaches a recessed arrangement for the sake of providing a seal, which would provide planar surfaces from two halves of a housing which may contact each other, as well as a recessed wall and channel above which the membrane may rest.  And, as above, in view of Fanselow, employment of such a recess in a manner that allows half the membrane thickness to be held, rather than the full thickness, would have been obvious because it would allow for the two housing halves to be constructed identically, rather than being two unique pieces, while still providing a good seal based on the size of the recess.
With respect to claims 5 and 6, Jonsson teaches embodiments with circular configurations [Fig. 2a].  As discussed above, providing recesses to accommodate the specific shape of the membrane would have been obvious in view of Li and Fanselow.
With respect to claim 7, Jonsson teaches that the grooves (channels) may have a depth of 0.1-0.25 mm which would properly be no more than 250 µm (i.e. no more than 0.25 mm).
	With respect to claim 8, Jonsson teaches hydrophobic membranes such as PTFE or the like.
	With respect to claims 11 and 12, Jonsson teaches inlet and outlet fittings (“liquid connections are provided at both ends”) consistent with the claim requirements [Fig. 2].
With respect to claim 20, see the rejections above in particular the rejection of claim 1.  Jonsson teaches or at minimum suggests the claimed method, i.e. providing the required components and assembling the device with suitable housing halves, channels, and membrane, then flowing fluid through the channels into and out of the housing to effect extraction.  See e.g. [Abs, pg. 499, Fig. 2]; if the claimed method is not considered satisfied for the relevant embodiments, then at minimum such method of use would have been obvious as the intended purpose of such a device i.e. one including both inlet and outlet for flow on both channels.
With respect to claims 21 and 22, see the rejection of claim 1 above.  Wu suggests positioning the inlet and outlet on opposite sides and diagonally (i.e. laterally offset) to facilitate mixing and contact time and the like.  Further, at least the arrangement suggested by Barcedo [Fig. 12] includes lateral offset as part of the serpentine arrangement.  Regarding vertical alignment, such is depicted in Barcedo and, regardless, as discussed with respect to claim 1 above, elevational alignment would have been obvious to ensure that the two facing channels have maximal contact time such that extraction (or any other process) can occur over the maximum length of the channels.
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al (or Jonsson et al in view of Shaw et al) in view of Li et al and Fanselow et al, in view of Parkinson et al and/or Barcedo et al, optionally in view of Bhattacharjee et al (The upcoming 3D-printing revolution in microfluidics).
	Jonsson teaches as above but is silent to forming any parts of the housing by 3D printing.
	However, see MPEP 2113; for product by process claims (i.e. claims directed to a product, apparatus, etc. in which the process of making a part is claimed), the process of making (in the instant case, 3D printing) is only accorded patentable weight to the extent that it limits the structure of the product itself.  Given the broadest reasonable interpretation, the structure taught by Jonsson appears to be sufficient to meet the claim requirements, absent further clarification of the implied or required structural differences i.e. resulting from 3D printing.
	Alternatively, Bhattacharjee teaches a broad examination of microfluidic devices and various methods of 3D printing which allow for fabrication of such devices [Abs] including various benefits of 3D printing to the field [pg. 1734-1737, sec. 3.D] including implementation of useful design features, more user-friendly design, etc.  It would have been obvious to one of ordinary skill in the art to include 3D printed components in the devices taught by Jonsson because, as in Bhattacharjee, 3D printing is an evolving technology which has increasing utility and benefits for devices such as microfluidic, analytical devices and the like.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al (or Jonsson et al in view of Shaw et al) in view of Li et al and Fanselow et al, in view of Parkinson et al and/or Barcedo et al, further in view of Wang et al (CN 103203258 A).
	Jonsson teaches as above, and teaches that the choice of membrane material depends on the type of extraction [pg. 499], but is silent to specifically the use of a hydrophilic membrane.
	Wang teaches microfluidic devices for droplet extraction [0002] which may employ a hydrophilic membrane to allow for aqueous phase solution to pass through smoothly [0020].
	It would have been obvious to one of ordinary skill in the art to include hydrophilic membrane materials in Jonsson’s taught device at least when it is desired to pass an aqueous phase liquid, as in Wang.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al (or Jonsson et al in view of Shaw et al) in view of Li et al and Fanselow et al, in view of Parkinson et al and/or Barcedo et al, optionally in view of Dietz (US PGPub 2013/0090488 A1).
	Jonsson teaches as above but does not specify whether the flow is countercurrent or concurrent.
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).  Jonsson teaches channels arranged consistent with the claim requirements, i.e. with inlet and outlet for each housing at opposite ends, with channels aligned to flow on opposite sides of the membrane.  Which connection is used for inlet or outlet and, therefore, whether flow is countercurrent or concurrent is drawn to the intended use of the device and does not distinguish the structure.
Alternatively, it would have been obvious to one of ordinary skill in the art to implement countercurrent flow because it is well understood in the art that countercurrent flow provides a useful concentration gradient over the entire length of a given device.  See e.g. Dietz [0134] which discusses this within the context of dialysis (which may be broadly considered an extraction process, in which solutes are extracted from a liquid feed into a dialysate), and which would be broadly understood to apply to a variety of fields of mass transfer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777